Citation Nr: 1632938	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for left knee and left ankle disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a February 2015 statement from the Veteran, the Veteran wrote that he elects to participate in a Board Videoconference hearing; however, no Board Videoconference hearing has been conducted or scheduled.  Therefore, a remand is necessary to afford the Veteran a Board Videoconference hearing.  38 C.F.R.	 § 20.704(c) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule a Videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




